DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment after Notice of Allowance filed 12/29/2021 has been entered.  Claims 7, 8, and 10 are amended.  Examiner notes that although the claim dependencies have been changed, the scope of the claims is unchanged, and the claims are allowed accordingly.  A correction to the final numbering of the claims has been made herewith.

Allowable Subject Matter
Claims 1-10 and 21-26 are allowed.

The Examiner’s statement of reasons for allowance are stated in the Notice of Allowance filed 11/17/2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441